Citation Nr: 0919506
Decision Date: 04/15/09	Archive Date: 06/02/09

DOCKET NO.  03-00 255A	)	DATE APR 15 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 1988 and from February 1991 to April 1991.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an August 2001 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his spouse presented testimony before the undersigned Veterans Law Judge during a hearing at the Board in December 2004.  A transcript of that hearing is on file.

In March 2005, the Board issued a decision which denied service connection for a low back disorder, and assigned a 20 percent evaluation for the Veterans service-connected left knee disability.  The Veteran appealed the Boards decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2006 order, the Court granted the parties Joint Motion to partially vacate and remand the 2005 Board decision.  Pursuant to the actions requested in the Joint Motion, the low back issue was remanded to the Board for development and readjudication consistent with the directives contained therein.  

In current status the case returns to the Board following the completion of development made pursuant to its January 2007 remand.


FINDING OF FACT

The Veterans back injury in service was acute and transitory, and a continuing disability was not then present.  He has not submitted or identified competent medical evidence of a nexus between any currently manifested low back disorder (to include lumbar disc disease) and his active military service, and it is not shown by competent medical evidence to be related to any service-connected disability, on either a causation or aggravation basis.

 
CONCLUSION OF LAW

A low back disorder was not incurred or aggravated by active service, and the current back disorder is not due to, the result of, or aggravated by the veterans service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VAs duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and their representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held that, if a claimant can demonstrate error in VCAA notice, such error should be presumed to be prejudicial.  VA then bears the burden of rebutting the presumption, by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted (U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2001 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veterans and VAs respective duties for obtaining evidence.  Although it is no longer required, the Veteran was also asked to submit evidence and/or information in his possession to the RO.  The RO also sent him letters in January 2007, June 2007 and April 2008 informing him of the information required by Dingess, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The available in-service and post-service treatment records are in the claims file, and the RO obtained VA examinations where necessary.  Although the Veteran underwent a VA examination in August 2008, the Board notes that, through his attorney, he has challenged the adequacy of that examination, as it was conducted by a physicians assistant, as opposed to a medical doctor.  However, as the Court has made clear, the law does not require that VA may obtain competent medical evidence only from a physician, but permits referral to a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (quoting from 38 C.F.R. § 3.159(a)(1) as to an opinion by a nurse practitioner).  A nurses opinion has been accepted by the Court as competent medical evidence.  See YT v. Brown, 9 Vet. App. 195, 201 (1996); see also Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).  

The Veterans attorney has also requested that the Board obtain an advisory opinion from an independent medical expert (IME).  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (when additional medical opinion is warranted by the medical complexity or controversy involved in an appeal, the Board may obtain an advisory medical opinion from one or more independent medical experts who are not employed by VA.) 

However, the Board finds that no such opinion is necessary.  Simply stated, the record in this appeal does not reflect the medical complexity or controversy to meet the requirements for obtaining an advisory opinion from an IME.  In this case, the Veterans attorney has provided no evidence that would tend to show the physicians assistant is not competent and qualified to examine the Veteran and provide an opinion.  There is also no showing that the Veterans medical condition is somehow out of the ordinary, requiring an expert.  For that reason, the Veterans assertions do not provide a basis upon which to remand this claim for additional examination. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Boards conclusion that no further notice or assistance to the Veteran is required to fulfill VAs duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), affd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-thedoubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III.  Factual Background and Analysis

The Veteran is seeking service connection for a low back disorder which he asserts developed as a result of an injury during active duty.  In the alternative, he contends that he has developed a low back disorder secondary to his service-connected traumatic arthritis of the left knee, rated as 10 percent disabling.  Accordingly, the Board will analyze the Veterans claim on both bases.  

Service treatment records (STRs) show that, in October 1987, the Veteran was seen with complaints of a three-week history of low back pain after lifting boxes.  Extension and flexion of the back was within normal limits, and there was no sign of a herniated lumbar disc.  An assessment of mild lower right quadrant back strain was made.  There was no further mention of a back problem during the rest of his time in service or in the time immediately thereafter.  As a result, the STRs do not affirmatively establish that a chronic low back disorder had its onset during service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  

The Veteran does not maintain, nor does any evidence exist which reflects, that any further back problems were sustained during his second period of service from February 1991 to April 1991, during which time he served, per his own statement, in a strictly administrative capacity.

Essentially, there are no pertinent clinical records associated with the claims file until September 1992 (more than one year after service), when the Veteran sustained a back injury after lifting 100-pound sandbags, resulting in pain radiating to the mid-back.  A private operative report dated in April 1994 makes reference to a second industrial injury occurring in May 1993, resulting in severe back pain radiating into the legs.  The Veteran underwent decompressive laminectomy at L3, 4, 5 with excision of disc herniation at L3-4 and L4-5, bilaterally.  No mention was made of any in-service injury, and no reference to service or any event or incident in service was made.  

A VA examination was conducted in March 1995, and included X-ray films of the low back which revealed moderate diffuse hypertrophic degenerative changes of the lumbar spine; spondylolisthesis of L5 on S1 associated with severe L5-S1 degenerative disc disease and moderate hypertrophic degenerative changes; and an abdominal aortic aneurysm at L3.  

During a VA examination in May 1997, the Veteran complained of low back pain.  He also noted that he had served during Operation Desert Storm, in an administrative capacity in the United States.  His history of a post-service work-related back injury was noted, and that he was receiving Workers Compensation.  The diagnoses were degenerative joint disease of the low back, status post surgical repair of herniated disc.

There was no indication in either of these reports that the Veterans current back problems may be due to any in-service injury.

In January 2001, the Veteran underwent a second decompressive laminectomy of L3, 4, 5 with excision of disc herniation, L3-4 and L4-5, bilaterally.  The operative report noted that he had experienced severe back pain radiating to the legs since a civilian work injury in May 1993.  The report indicated that in December 2000 he had developed recurrent left leg pain in the L4 distribution, and that an MRI had revealed degenerative disc disease, requiring the second surgery.  A private MRI report of conducted in March 2001, post-laminectomy, showed degenerative disc disease at L3-4 and L4-5.  A private medical report dated in April 2001 indicates that the Veteran had recurrent disc herniation at L3-4 and further surgery was recommended.

A VA examination of the spine was conducted in June 2001, at which time a diagnosis of discogenic disease of the lumbar spine with radiculopathy and failed laminectomy surgery, times two, was made.  There was no mention of the back problems during active duty.  

The Veteran presented testimony at hearing held before the undersigned Veterans Law Judge in December 2004.  He testified that his back problems began during service when he was unloading heavy boxes from a truck.  He stated that at that time testing had been conducted to rule out disc herniation, which was not shown.  His spouse also testified on his behalf.

The Veteran submitted several medical opinions from his private physician dated in June 2005, June 2007, and July 2007.  The physician noted the Veterans reported back injury during service, but had not had an opportunity review the entire claims file, including STRs, and did not mention the post-service back injuries in the 1990s.  The physician concluded that the Veterans ongoing back difficulties were likely caused by an injury during service and that it was at least as likely as not that his service-connected left knee disability was aggravating his low back disorder.  

Pursuant to a January 2007 Board remand, the Veteran underwent VA examination in August 2008, in order to determine the nature and extent of any low back disorder and to obtain an opinion as to its etiology.  The examiner reviewed the claims file in its entirety, provided a detailed history of service and post-service symptoms, and reviewed previous clinical findings.  He then concluded that the Veterans mild lower right quadrant back strain diagnosed during active duty was an isolated self-limiting event from which he fully recovered, based on his ability to finish his tour of duty and serve in the Reserve afterwards, including deployment during Desert Storm.  In addition, there was no STR documentation found regarding duty limitations related to his back condition, to include further back complaints or medical treatment.  It was noted that after his service discharge the Veteran had worked as a laborer and, according to a Workers Compensation report, in 1992 was treated for back strain after heavy lifting.  The examiner also noted the second post-service back injury in 1993 and subsequent surgery in 1994, concluding that it was likely that the proximate cause of the Veterans lumbar disc herniation and radicular left extremity pain was the 1993 injury.  

As to the impact of the Veterans service-connected left knee disability on his low back, the VA examiner essentially concluded that the Veterans complaints of only occasional left knee pain, coupled with the absence of a persistent gait disturbance, made it less likely as not that his lumbar spine condition was permanently aggravated by his left knee condition.  The examiner noted that STRs indicate that the Veterans left knee and lumbar spine conditions were not related in time or circumstance to one another.  That is, in 1987, he was seen for low back pain after heavy lifting, with no documentation of associated left leg pain or numbness.  Almost a year later, in 1988, he was evaluated for complaints of left knee pain after running.  It was further noted that a post-service neurological report indicated that the Veterans lumbar disc disease sometimes altered his gait.  However, there was no documentation that the altered gait was related to his service-connected left knee or that left leg pain and numbness was associated with complaints of back pain.  Moreover, the neurological component of his physical examination was negative.  

Upon careful consideration of the conflicting evidence in this case, the Board finds that the opinion expressed by the 2008 VA examiner is more convincing and probative than the contrary opinions expressed by the private medical provider.  The VA opinion is a detailed and reasoned response based upon a review and analysis of the entire record.  In rendering his opinion, the VA examiner took into account the Veterans history of injury both during and after service plus referred to specific documents and medical history to support his conclusion.  Because the VA examiner reviewed the complete claims file (including the STRs), he was able to fully consider and comment upon all the evidence currently of record in expressing his opinion.  

On the other hand, although the private opinions tend to support the Veterans contentions, they are considerably weakened by the fact that the physician did not address the post-service back injuries for which the Veteran was awarded Workers Compensation.  The opinion is further limited because there is no indication that the physician reviewed any other relevant evidence in the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physicians access to the claims file and the thoroughness and detail of the opinion.)  Therefore, the medical opinions, in context, are merely the recordation of the history as related by the Veteran, and do not represent a probative medical conclusion or opinion by the author.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

We do recognize that such an opinion cannot be rejected solely because it is based upon history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has recently held that claims file review, as it pertains to obtaining an overview of a claimants medical history, is not a strict requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the private medical opinions are credible in light of all the evidence.  In fact, the Board may reject a medical opinion that is based on facts provided by the veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  

Here, the private opinions are contradicted by the overall evidence.  When viewed against the background of the STRs, the Veterans history shows that his in-service back injury was acute and transitory and did not result in any residual, chronic disability.  Moreover, given that the Veteran suffered at least two intercurrent injuries to his back following service, the private physicians reliance upon a reported history of in-service events without evidence or analysis of events in the years after service, provides no more than a speculative nexus between service and the Veterans post-service back problems.  Thus, the private medical opinions, while not discounted entirely, are entitled to minimal probative weight.

In summary, the Board places greater probative weight on (1) the Veterans STRs, which are negative for evidence of a chronic low back disorder, (2) the post-service medical reports which show that he suffered intervening injuries to his back; and (3) the 2008 VA medical opinion based upon review of the claims file, including the private medical opinions.  Owens v. Brown, 7 Vet. App. 429 (1995) (opinions offered by examiners based upon a review of all the evidence on file is considered to be an important factor in reaching an informed opinion).  

To the extent that the Veteran is claiming service connection on a secondary basis, the law provides that disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury may be service connected.  38 C.F.R. § 3.310.  When aggravation of a veterans non-service connected disability is proximately due to or the result of a service-connected disability, it too shall be service connected, to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) (2008)).  The present case predates the regulatory change.  Regardless, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In this case, the post-service medical evidence fails to indicate that the Veterans service-connected left knee has played a significant role in the development or worsening of his low back disorder.  Thus, the Board finds that there is no medical basis for holding that the claimed the back disorder and any service-connected disability are related.  This also refutes any grant of service connection on the basis of the judicial precedent in Allen, which would be permitted if a service-connected disability were causing aggravation of a non service-connected disability, a relationship which must be shown by professional evidence.

As for the photocopied articles and other documentation submitted by the Veteran pertaining to low back disorders, they are devoid of any medical evidence or opinion specific to his own medical situation, and therefore are of minimal probative value.  Although it is true that [a] veteran with a competent medical diagnosis of a current disorder may invoke an accepted medical treatise in order to establish the required nexus [to show service connection], Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000), the general rule is that an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive . . . . Mattern v. West, 12 Vet. App. 222, 229 (1999) (citing cases).  Thus, it does not suffice to grant the claim.  

Finally, although we recognize the sincerity of the arguments advanced by the Veteran in this case, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, in some cases, lay evidence will be competent and credible evidence of etiology).  However, the possibility of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

Therefore, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
Jun 2008	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at:  http://www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).

VA FORM
Jun 2008 	 4597	Page 2	SUPERSEDES VA FORM 4597, Oct 2007, WHICH WILL NOT BE USED


